Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


4.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5.	Claims 6-18 are rejected under 35 U.S.C. 103 as being unpatentable over Xiaomi; "Discussion on the CORESET configuration"; 3GPP TSG RAN WG1 Meeting NR#3, R1-1716564; Nagoya, Japan; September 18-21, 2017 (3 pages); IDS-record, hereinafter referred to as Xiaomi.
Regarding claim 6, Xiaomi discloses in page 2, proposal 1, after receiving the SIB (from the eNB), the configurations for other common CORESETs can also be included in the SIB if needed. In the “Configuration of UE-specific CORESET”, the configuration of the CORESETs for receiving the msg4 which is likely to be a UE-specific CORESET can be indicated in the msg2. After random access procedure, dedicated signaling can be used to indicate the configuration for additional UE-specific CORESETs if needed (corresponding to … configuration information comprising control resource set (CORESET) configuration information, the configuration information being used for configuring a cell-specific parameter for a downlink control channel). In page 3, “BD splitting”, UE can be configured to “DL control channel monitoring”, and it is suggested to configure slot based and mini-slot based DL monitoring separately including the required information to derive a CORESET (corresponding to …determines a CORESET based on the CORESET configuration information).
Xiaomi, however, fails to mention the UE comprising a receiver to receive configuration information, and a processor for determining. One of ordinary skill in the art would be aware that a UE should include a transceiver for reception/transmission information and a processor to perform assigned steps.
         It would have been obvious to a person of ordinary skill in the art before the effective filling date of the claimed invention to employ a UE comprising a transceiver and a processor into the system of Xiaomi.  The suggestion/motivation for doing so would have been to reduce a large impact on UE’s power consumption in the number of blind decoding of the CORESET configuration information.
	Regarding claim 7, Xiaomi discloses at page 3 - Proposal 4, “Configure slot based and mini-slot based DL control channel monitoring separately”, the slot and mini-slot based refer to time domain. Thus, the processor determines a time domain for the CORESET configuration information.
	Regarding claim 8, as indicated by SIB1 (from the base station), the UE transmits selected preamble on the resources indicated by SIB1, see page 2-Configuration of UE-specific CORESET. Thus, Xiaomi discloses a receiver that receives system information block SIB1 based on a downlink control information that is monitored by the processor in the CORESET.
Regarding claim 9, this claim has similar limitations as those of claim 8.  Therefore, it is rejected under Xiaomi for the same reasons as set forth in the rejection of claim 8.
Regarding claim 10, at page 2-Configuration of UE-specific CORSET, for the contention-based random access procedure, the UE transmits selected preamble on the resources indicated by SIB1. The resource indicated by SIB1 refers to the message
transmitted by the eNB to the UE.
Regarding claim 11, this claim has similar limitations as those of claim 10.  Therefore, it is rejected under Xiaomi for the same reasons as set forth in the rejection of claim 10. 
Regarding claim 12, this claim has similar limitations as those of claim 10.  Therefore, it is rejected under Xiaomi for the same reasons as set forth in the rejection of claim 10.
Regarding claim 13, Xiaomi discloses in page 2, proposal 1, after receiving the SIB (from the eNB), the configurations for other common CORESETs can also be included in the SIB if needed.
Regarding claim 14, this claim has similar limitations as those of claim 13.  Therefore, it is rejected under Xiaomi for the same reasons as set forth in the rejection of claim 13.
Regarding claim 15, this claim has similar limitations as those of claim 13.  Therefore, it is rejected under Xiaomi for the same reasons as set forth in the rejection of claim 13.
Regarding claim 16, this claim has similar limitations as those of claim 13.  Therefore, it is rejected under Xiaomi for the same reasons as set forth in the rejection of claim 13.
	Regarding claim 17, this claim has similar limitations as those of claim 6.  Therefore, it is rejected under Xiaomi for the same reasons as set forth in the rejection of claim 6.
	Regarding claim 18, in claim 6 a rejection has been made of a UE for receiving and determining the CORESET configuration information from a base station, and it should be noted that the base station for controlling and transmitting the CORESET configuration information can be performed in a similar manner.

                                 Conclusion

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUC C HO whose telephone number is (571)272-3147.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 571-272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Patent Examiner
/DUC C HO/Primary Examiner, Art Unit 2465